El Juez Asociado Se. Aldeey,.
emitió la opinión del tribunal.
Doña Eugenia Teillard presentó el 18 de marzo de 1911 en la Corte de Distrito de Mayagüez, una demanda contra Don Armando Teillard y Sucesores de Biancbi, en la que sustancialmente alegó: Que es condueña en proindiviso con el demandado Don Armando Teillard, de una participación de cuarenta avas partes y setenta y nueve milésimas en la finca que se describe nombrada Santísima Trinidad, radicada en el barrio de las Marías del pueblo de Añasco; que ese condominio lo adquirió en unión del demandado Don Armando por herencia de su abuela Doña Polonia López y de su madre Doña Ursula Dukey, habiéndoseles adjudicado en las operaciones testamentarias de la primera a ellos dos y a otro hermano Don Arturo, la cantidad de cuatro mil doscientos ochenta y nueve pesos, setenta y un centavos ($4,289.71), y en las de la madre, practicada por *564su marido Don Pablo Teillard, la de cincuenta mil pesos-($50,000) qne hacen nn total de $54,289.71; qne en el año 1892 Don Artnro Teillard enajenó sn participación a favor de Don Pedro T. Buiz, qnien a sn vez, en unión de otras participaciones qne hnbo de otras personas, las vendió a Don Carlos de Chondens el cnal inscribió sn condominio, pero se hizo referencia en la inscripción del registro de la propie-dad a qne el resto de la finca correspondía a Don Pablo Teillard; qne en abril de 1894 Don Artnro Teillard obtuvo-del juzgado municipal de Añasco' qne aprobase un expediente posesorio en el que se declaró, que el expresado condominio de cuarenta centésimas y setenta y seis milésimas por ciento (40.076) correspondía a Don Pablo Teillard en un 22.190 por-ciento y el resto en nn 8,893 por ciento a cada uno de los hermanos, Armando y Eugenia, expediente que fue aprobado mediante falsas y fraudulentas representaciones de Pablo y Artnro Teillard, padre y hermano respectivamente de la demandante, al efecto de qne al primero se le había' adju-dicado como gananciales ese tanto por ciento, cuando nunca tuvo participación en dicho inmueble; qne según escrituras, públicas de 5 de enero y 6 de marzo de 1894, Pablo Teillard,, por su apoderado Arturo Teillard, vendió ese derecho de posesión a Don Alfredo Christy, a quien pasó luego por-adjudicación en la testamentaría de su esposa, vendiéndolo' éste en el año 1908 a sn hija Doña Ciriaca Christy, la qne lo hipotecó en 1910 a Sucesores dé Bianchi, y quienes poste-riormente lo adquirieron en pago de su crédito hipotecario;, y después de consignar la demandante qne tanto el expe-diente posesorio como las distintas transmisiones menciona-das fueron inscritos en el registro de la propiedad y que in-cluye a sn hermano Don Armando como demandado por des-conocer su paradero y ser una parte necesaria en el proce-dimiento', concluye pidiendo se declare la nulidad del expe-diente posesorio y de todos los contratos que de él se deri-van, que se cancelen las inscripciones qne han motivado en el registro de la propiedad, como también la referencia hecha. *565en la inscripción del título de Ch.ou.dens, y finalmente, que se ordene la inscripción en el registro de la propiedad del ex-presado condominio, como de la exclusiva propiedad de la demandante y del demandado Armando Teillard.
Tal demanda fué excepcionada por Sucesores de Bianchi, entre otros fundamentos, por el de que la acción reivindica-toria ejercitada en la demanda ha quedado neutralizada e ineficaz por prescripción adquisitiva del dominio en favor de los demandados, de acuerdo con el artículo 1957 del anti-guo Código Civil, 1859 del actual, y la orden judicial de 4 de abril de 1899. Por este fundamento fué sostenida la ex-cepción por la Corte de Distrito de Mayagüez y en conse-cuencia fué registrada la sentencia de 12 de mayo de 1911, contra la que la demandante Doña Eugenia Teillard ha inter-puesto el présente recurso de apelación.
La cuestión, pues, a resolver es si de la faz de la deman-da aparece que el título que la demandante alega tener a la participación de un 22.190 por ciento en la finca Santísima Trinidad, cuya posesión se declaró tener Pablo Teillard, ha quedado ineficaz porque los demandados Sucesores de Bian-chi han adquirido el dominio de ella por prescripción adqui-sitiva.
Desde luego que la mera posesión produce el efecto de que por ella llega a adquirirse el dominio, mediante el trans-curso de cierto tiempo en las condiciones fijadas por la ley, perjudicando al verdadero propietario' y extinguiendo sus acciones reales, por lo que no podrá reivindicar lo que fué suyo y perdió por su abandono..
A este respecto dice la sentencia del Tribunal Supremo de España de 25 de octubre de 1881, lo que sigue:
“* * * porque si el título nulo no puede dejar de serlo conver-tiéndose en válido, las leyes fundadas en razones de conveniencia pú-blica ban dado en algunos casos a la posesión una fuerza irrevocable, no por virtud de su causa originaria, sino por el respeto debido a un estado consagrado por el transcurso del tiempo.”
*566Esta misma doctrina ha sido consignada por esta Corte Suprema en el caso de García v. De los Angeles, 13 D. P. R., 77, en el que se dijo:
“No puede confundirse la prescripción como medio de adquirir el dominio con la prescripción como medio de perderlo. Para lo primero, bastaba, con arreglo al artículo 1957 del Código Civil antiguo, la pose-sión con buena fe y justo título, por el término de diez años entre pre-sentes y 20 entre ausentes; mas para lo segundo, o sea, para que se en-tendiera prescrita la acción, era necesario que hubieran transcurrido 30 años sin haberla ejercitado el dueño del inmueble con arreglo al artí-culo 1963 del propio Código. Pero como podía suceder que durante el transcurso de este último término, un tercero hubiera adquirido el dominio por la posesión de 10 años entre presentes o 20 entre ausentes, con buena fe y justo título, a tenor de lo prescrito en el artículo 1957, en este caso, es claro que el verdadero dueño habría perdido su derecho por no haberlo ejercitado durante aquel tiempo y que no podría in-vocar .a su favor el precepto del artículo 1963 para pretender que su acción no se entendiera prescrita por no haber transcurrido los 30 años.
“Por eso el artículo 1963 que acabamos de citar, después de con-signar en su primer párrafo, que las acciones reales sobre bienes in-muebles prescriben a los 30 años, en su segundo apartado establece la salvedad de que, esto debe entenderse sin perjuicio de lo establecido para la adquisición del dominio y demás derechos reales por prescrip-ción ; aludiendo seguramente al artículo 1957 que fijaba 10 años entre presentes y 20 entre ausentes, con buena fe y justo título, el tiempo para la prescripción ordinaria del dominio y demás derechos reales sobre bienes inmuebles.
“Pero vino luego la orden general de 4 de abril de 1899, que modi-ficó el artículo 1957 del Código Civil, reduciendo a 6 años entre pre-sentes y ausentes, el término para la prescripción ordinaria del do-minio y demás derechos reales, con buena fe y justo título, pero sin modificar, ni alterar en lo más mínimo el otro artículo 1963 que fijaba para la prescripción de las acciones reales sobre bienes inmuebles el término de 30 años, el que continuó vigente, aunque siempre con la salvedad establecida en su segundo apartado, respecto a lo dispuesto 'sobre la adquisición del dominio y demás derechos reales por pres-cripción, salvedad que, después de la publicación de la citada orden general, es claro que debía entenderse en relación a lo establecido por la misma sobre la adquisición del dominio y demás derechos reales *567sobre bienes inmuebles, por la posesión de 6 años con buena fe y justo título, etc.”
(García v. De los Angeles, 13 D. P. R., 773.)
Además, el párrafo 5o. del artículo 394 de la vigente Ley Hipotecaria dispone lo siguiente:
“La inscripción de posesión no perjudicará al que tenga mejor derecho a la propiedad del inmueble, aunque su título no baya sido inscrito, a menos que la prescripción baya convalidado y asegurado el derecho inscrito.”
En vista de lo expuesto, si los demandados sucesores de Bianctd lian adquirido por prescripción el dominio de la participación que como condueña reclama la demandante, se habrá extinguió o el derecho -que ella alega tener en unión de su hermano, no podrá reivindicarla, ni por tanto, ejercitar acciones de nulidad que no le afectarían.
El que sólo tiene la posesión de una cosa inmueble o de un derecho real sobre ella, necesita para ganar el dominio por prescripción adquisitiva, que aquélla dure treinta años, pues transcurrido ese período de tiempo consiente la ley en que sin necesidad de justo título en la adquisición' y aun sin buena fe se adquiere el dominio.
Mas cuando la posesión se tiene por otra persona me-diante título de compraventa, como ocurrió en este caso, dicha tercera persona no se halla en las mismas condiciones que su causante de quien deriva la posesión. Este tenía ■ sola-mente la posesión de la cosa debidamente justificada, sin título de dominio, y tal posesión es lo que trasmite a su com-prador, ya que no puede darle más de lo que tiene; pero el comprador tiene desde entonces no sólo la posesión trasmi-tida, sino que la tiene a virtud de una compraventa, que es título justo para adquirir el dominio. A este propósito dice un ilustre tratadista de derecho civil español: “-El justo título puede definirse, una causa hábil para transferir el do-minio. Mas de esta definición no puede inferirse que ha-biendo título de dominio será inútil la prescripción porque *568el título por sí solo, especialmente siendo derivativo, no da el dominio, sino que es tan solo una causa apta para su trans-misión. En efecto: o el causante es dueño o carece de do-minio sobre la cosa que trasmite. En el primer supuesto, se ha transferido la propiedad por el conducto o medio del justo título * * *. En el segundo caso, como nemo dat quod non habet es evidente que no podrá producirse el domi-nio por el justo título * * *. Este es precisamente el caso en que aparece la necesidad de la prescripción.”
El título de compraventa que la parte demandante reco-noce en la demandada, sucesión Bianchi, no da a ésta el do-minio, pues su causante no lo tenía, pero la coloca en condi-ciones de adquirirlo sin esperar el transcurso de treinta años.
Esto no solamente es lo justo sino que es lo legal, sopeña de que queden sin efecto las disposiciones del. Código Civil referentes a que por el transcurso de diez años entre pre-sentes, y de veinte entre ausentes, se adquiere por prescrip-ción el dominio de las cosas inmuebles poseídas con buena fe y justo título. Si la posesión transmitida mediante una venta, aún así necesitara treinta años para prescribir, holga-rían esos preceptos del Código y también las muchas deci-siones de esta Corte Suprema dictadas de conformidad .con los citados preceptos al resolver apelaciones sobre informa-ciones de dominio, que están contenidas en mayor número en los tomos 3, 5 y 6 de nuestras decisiones.
En uno de esos casos, en el de Ex Parte Pinto, 6 D. P. R., 148, se dice, que acreditado que se compró una finca y luego se ha poseído por veinte y tres años y que desde entonces se posee quieta y pacíficamente, están cumplidos más que suficientemente los requisitos para adquirir por prescripción el dominio de los bienes inmuebles, con arreglo al artículo 1957 del antiguo código y la orden judicial de 4 de abril de 1899, que sólo requería para ese efecto seis años de posesión continua con buena fe y justo título.
La misma doctrina está establecida en los casos de Ex Parte Martínez y de Ex Parte Tapia obrantes respectiva-*569mente en las páginas 168 y 508 del tomo 6 de las ‘Decisiones de Puerto Eico, en el de Cobián v. El Registrador de la Propiedad, 11 D. P. R., 91, correspondiente al año 1906 y en otras muchas sentencias.
Añora bien, esas disposiciones del Código Civil que regían en 1894 fueron modificadas, según liemos visto, por la Orden Judicial de 4 de abril de 1899, por. la que se fijó en seis años el tiempo para prescribir tanto entre presentes como entre ausentes, modificación a la que expresamente se le dió efecto retroactivo, pero que desapareció en el año 1902 al restable-cer el Código Civil Revisado los diez y veinte años del anterior Código.
Como consecuencia de lo expuesto, habiendo vendido Pablo Teillard la participación a que se refirió el expediente posesorio a Alfredo Christy en 1894, los seis años a que se refiere la citada Orden Judicial, transcurrieron en el año 1900, desde cuya fecha la prescripción convirtió la posesión en dominio, ya que la demanda no alega que el comprador la adquiriera y poseyera de mala fe, pues la buena fe se supone, y por tanto, Alfredo Christy tuvo y también sus derecho-habientes y Sucesores de Bianchi tienen hoy un título de dominio que oponer a la demandante, haciendo ineficaz su título y extinguiendo las acciones que del mismo se deri-vaban.
En la demanda se consigna que la información posesoria y las distintas transmisiones fueron inscritas en el registro de la propiedad, pero como no consigna la fecha de esas inscripciones, no podemos tratar la cuestión respecto a la conversión en dominio de la posesión inscrita, según se re-gula en el artículo 393, párrafo 6 de la Ley Hipotecaria, y en la enmienda del mismo por la Orden Judicial antes citada.
El abogado de la señora apelante apoyó fuertemente su argumentación oral en una. sentencia del Tribunal Supremo de España de 27 de abril de 1906, en la que'se establece que no es la prescripción ordinaria de treinta años la necesaria *570para convertir en dominio la posesión que en aquel caso se alegaba, toda vez que la inscripción se refería solamente al mero hecho de la posesión y que tal inscripción no equiva-lía al título. Estamos conformes en que la inscripción no equivale al título y por consiguiente debía transcurrir todo el tiempo de la prescripción extraordinaria, pues en ese caso los terceros adquirentes basaban la alegación de prescrip-ción en que el primero que inscribió la mera posesión había adquirido el .dominio por prescripción ordinaria y no se fun-daron en la posesión de ellos mediante título porque su ad-quisición era muy reciente. Así pues esa sentencia no es aplicable a este caso.
Por las razones expuestas debe ser confirmada la sen-tencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, y del Toro.
El Juez Asociado Sr. Wolf firmó haciendo constar estar conforme con la sentencia.